DETAILED ACTION
This office action is in response to the application filed on 09/23/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 5-8.  Therefore, the “a switch”, “a cascode circuit” and “a resistance element… between” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welland US 4409500 in view of Dinger US 4283667.
	Regarding Claim 1, Welland teaches (Figure 5) rectifying circuit (at Fig.5)  comprising: a voltage-current converting circuit (42, 8 and 10) that converts an input voltage (Vin) into a current; a first transistor (Q2) and a second transistor (Q3) that are connected in series and that are connected to a first node (e.g. between Q1 and Q2) into which the current converted by the voltage-current converting circuit flows; and a first diode (P) that is coupled between a second node (102) connected to the third transistor (Q1) and the fourth transistor (Q13), and an output terminal (at Irect). (For example: Col. 10-11)
	Welland does not teach a third transistor and a fourth transistor that are connected in series, that respectively mirror a current flowing through the first transistor and a current flowing through the second transistor, and that respectively have a control terminal connected to a control terminal of the first transistor, and a control terminal connected to a control terminal of the second transistor.
	Dinger teaches (Figures 1-7) a third transistor and a fourth transistor (at 23 or 25, fig. 5) that are connected in series, that respectively mirror a current flowing through the first transistor and a current flowing through the second transistor (transistors at 23 and 25 in figure 5), and that respectively have a control terminal connected to a control terminal of the first transistor, and a control terminal connected to a control terminal of the second transistor (at A and B). (For example: Col. 7 and 9)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welland to include a third transistor and a fourth transistor that are connected in series, that respectively mirror a current flowing through the first transistor and a current flowing through the second transistor, and that respectively have a control terminal connected to a control terminal of the first transistor, and a control terminal connected to a control terminal of the second transistor, as taught by Dinger to improve power regulation in the system. 
	Regarding Claim 2, Welland teaches (Figure 5) wherein the voltage-current converting circuit (42, 8-10) includes: a resistance element (42) that has one end into which the input voltage is input. (For example: Col. 10-11)
	Welland does not teach wherein the voltage-current converting circuit includes:  a differential amplifier that has a first input terminal connected to the other end of the resistance element and the first node, that has a second input terminal connected to a reference voltage terminal, and that outputs a bias voltage to the control terminals of the first transistor and the second transistor.
	Dinger teaches (Figures 1-7) wherein the circuit (at 27, Fig. 7) includes:  a differential amplifier (300 and 308) that has a first input terminal connected to the other end of the resistance element (304) and the first node (with 298 and 296), that has a second input terminal connected to a reference voltage terminal (312), and that outputs a bias voltage (at 326) to the control terminals of the first transistor and the second transistor (at 23 and 25 in figure 5 through A and B). (For example: Col. 7 and 9)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welland to include a third transistor and a fourth transistor that are connected in series, that respectively mirror a current flowing through the first transistor and a current flowing through the second transistor, and that respectively have a control terminal connected to a control terminal of the first transistor, and a control terminal connected to a control terminal of the second transistor, as taught by Dinger to improve power regulation in the system.
	Regarding Claim 3, Welland teaches (Figure 5) further comprising: a second diode (D1) that has a cathode side coupled to the second node (at 102); and a combining circuit (the node that adds the different currents, Fig. 5) that combines an output current of the first diode and an output current of the second diode. (For example: Col. 10-11)
	Regarding Claim 5, Welland teaches (Figure 5) wherein at least one of the first transistor, the second transistor (Q2), the third transistor (Q3), and the fourth transistor has a switch (Q15) that is provided on at least one of a source side and a drain side. (For example: Col. 10-11)
	Regarding Claim 7, Welland teaches (Figure 5) comprising: a resistance element (42) that is provided between the first transistor (Q2-Q3) and the second transistor, and the first node (between Q1 and Q2). (For example: Col. 10-11)
	Regarding Claim 8, Welland teaches (Figure 5) comprising: a switch (Q15) that is provided between the first transistor and the second transistor (Q2-Q3), and the first node (between Q1 and Q2). (For example: Col. 10-11)
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welland US 4409500 in view of Dinger US 4283667 and further in view of Kadanka US 2006/0232257.
	Regarding Claim 6, Welland teaches (Figure 5) rectifying circuit (at Fig.5)  . (For example: Col. 10-11)
	Welland does not teach a cascode circuit that is provided in at least one of a location between the first transistor and the second transistor and a location between the third transistor and the fourth transistor
	Dinger teaches (Figures 1-7) a cascode circuit (48) that is provided in at least one of a location between the first transistor and the second transistor and a location between the third transistor and the fourth transistor (between 35 and 40). (For example: Col. 7 and 9)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welland to include a cascode circuit that is provided in at least one of a location between the first transistor and the second transistor and a location between the third transistor and the fourth transistor, as taught by Dinger to reduce losses in the system.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 9; prior art of record fails to disclose either by itself or in combination:  “…a fifth transistor and a sixth transistor that are connected in series, and that are connected to one end of a resistance element which has the other end connected to a reference voltage terminal; a seventh transistor and an eighth transistor that are connected in series, and that respectively mirror a current flowing through the fifth transistor and a current flowing through the sixth transistor; a third diode that is coupled between a third node coupled to the seventh transistor and the eighth transistor, and the output terminal; and a fourth diode that has a cathode side coupled to the third node, wherein the voltage-current converting circuit has a first output terminal for outputting a bias voltage to the control terminals of the first transistor and the second transistor, and a second output terminal for outputting a bias voltage to control terminals of the fifth transistor and the sixth transistor, the inverting circuit inverts an output current of the fourth diode, and the adding circuit adds up output currents of the first diode and the third diode and an output current of the inverting circuit.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838